        Case 4:21-cv-00716-BRW Document 4 Filed 08/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JOHN D. FOLEY                                                               PLAINTIFF
ADC #089860

V.                              NO. 4:21-CV-00716-BRW

JOHN FELTS, et al.                                                          DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 11th day of August, 2021



                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
